ELLISON, J.
Plaintiff was given an indemnifying bond by defendants. This action was brought on that bond. Defendants demurred to the petition on the ground that it did not state a cause of action, and the demurrer was sustained by the trial court.
The petition alleges that it issued to defendants its policy of insurance in the sum of $1,000 insuring defendants’ building from loss by fire. That, during the life of said policy, a fire occurred damaging defendants to the full amount of the policy, which sum was adjusted between them. That after the fire the Arkansas Mining Company claimed that defendants owed it $2,500 and that it had an equitable lien on said insurance money, and notified plaintiff not to pay it to defendants, and was threatening to bring suit against the plaintiff therefor. That, on March 28, 1900, said Arkansas Mining Company commenced a suit by attachment in the circuit court of Cook county, Illinois, against defendants for said sum of $2,500, and on that day had this plaintiff garnisheed therein, and that such action was threatened at the time the claim of defendants against plaintiff for their fire loss was adjusted. That for the purpose of inducing plaintiff to pay them their fire loss,' defendants (and sureties) on the 27th day of March, 1900, executed the indemnifying bond in suit, whereby they agreed and bound themselves at all time's hereafter to *441save, defend, keep harmless and indemnify plaintiff against any claim, which has, or may be hereafter made against plaintiff in, or in connection ivith the policy, or any money payable thereunder, and from all costs, etc., connected therewith. That in consideration of said indemnifying bond and by reason thereof, plaintiff, on the 12th of April, 1900, paid over to defendants the said fire loss of $.1,000. That afterwards, on May 29,1900, in the action brought by the Arkansas- Mining Company against defendants in Cook county, Illinois, judgment was rendered against defendants for $2,500, and against this plaintiff on the garnishment for $1,000, which plaintiff was compelled to and did pay on July 3, 1900.
The ground of demurrer was that the petition did not state facts sufficient to constitute a cause of action. There are several reasons stated by counsel in support of their contention that no cause of action is stated. The principal one is that the petition shows there was no consideration supporting the obligation of the bond. It is said that the bond was executed on the 27th of March and that plaintiff was not garnisheed until the next day. If we concede that the bond was without consideration on the day it was executed, in that that had not then transpired (the garnishment) which made it hazardous for plaintiff to pay the money to defendants, yet the bond contemplates a condition which may come to pass in the future. It indemnified plaintiff against existing claims, or such as might thereafter be made. We are of the opinion that plaintiff being garnisheed the next day after the date of the bond, and defendants accepting the money several days thereafter, must be held to have accepted it under the terms and conditions of the bond and that, under the allegations of the petition, they and their sureties are liable.
We are not satisfied with any of the various • suggestions made in support of the demurrer and hence reverse the judgment and remand the cause.
All concur.